DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This is in response to communication filed on 7/29/21 in which claims 21-40 are pending.

Response to Arguments
2.	Applicant's arguments filed 7/29/21 have been fully considered but they are not persuasive.

Applicant submits that Ylitalo fails to teach “establishing, via the portal service processor, based on said communication, a mobile profile, said mobile profile initially comprising information indicating characteristics of the mobile device, the information further indicating capabilities of the mobile device that are associated with and based on a service provided by the portal service; monitoring, via the portal service processor, online activities of the mobile device, said monitoring comprising identifying communications associated with the mobile device and comparing characteristics of each communication to the information stored in said mobile profile Application No.: 16/026,439Docket No.: 085804.607057Response to Office Actionidentifying, via the portal service processor, changes to the mobile device based on said monitoring; and updating, via the portal service processor, said mobile profile to include information related to said changes, said updated mobile profile comprising current characteristics and capabilities of the mobile device, as claimed”.   However, Ylitalo teaches 
communication from a mobile device  (See paragraph [0050], profile point query); establishing, via the portal service processor, based on said communication, a mobile profile (See paragraph .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,the claimed mobile device does not store a plurality of mobile profiles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant argues that the claims recite “a portal service managing an updateable mobile profile for a device that includes information related to characteristics and capabilities of the device based on a service provided by the portal”.  Ylitalo clearly teaches wherein the profile change is done through the “profile point”.  Ylitatlo clearly teaches wherein the profile is updated since profile is being updated to the most relevant profile at the time of need as recited in paragraph [0035 and 0046]).  One with ordinary skill in the art can fully equate “simply 

	 
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/019732. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach the same invention of providing relevant non-requested content to a mobile device.	
Claims 20-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,344523. Although the claims at issue are not identical, they are not patentably distinct from each other because they both teach the same invention of providing relevant non-requested content to a mobile device.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


5.	Claims 21-23, 28, 30-32 and 36 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by U.S. Publication No. 2004/0203768 to Ylitalo et al.

a. 	As per claim 21, Ylitalo et al teaches a method comprising: receiving, by a processor associated with a portal service  (See paragraph [0050], profile point), a communication from a mobile device  (See paragraph [0050], profile point query); establishing, via the portal service processor, based on said communication, a mobile profile (See paragraph [0050]), said mobile profile initially comprising information indicating characteristics of the mobile device (See paragraph [0034 and 0069]) , the information further indicating capabilities of the mobile device that are associated with and based on a service provided by the portal service (See paragraph [0035]); monitoring, via the portal service processor, online activities of the mobile device, said monitoring comprising identifying communications associated with the mobile device and comparing characteristics of each communication to the information stored in said mobile profile (See paragraph [0046]); identifying, via the portal service processor, changes to the mobile device based on said monitoring (See paragraph [0046 and 0050]); and updating, via the portal service processor, said mobile profile to include information related to said changes, said 

b. 	As per claim 30, Ylitalo et al teaches a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions, such that when a processor associated with a portal service executes the instructions, a method is performed comprising: receiving, by the portal service processor (See paragraph [0050]), a communication from a mobile device (See paragraph [0050]); establishing, via the portal service processor, based on said communication, a mobile profile (See paragraph [0050]), said mobile profile initially comprising information indicating characteristics of the mobile device (See paragraph [0034 and 0069]), the information further indicating capabilities of the mobile device that are associated with and based on a service provided by the portal service (See paragraph [0035]); monitoring, via the portal service processor, online activities of the mobile device, said monitoring comprising identifying communications associated with the mobile device and comparing characteristics of each communication to the information stored in said mobile profile (See paragraph [0046]); identifying, via the portal service processor, changes to the mobile device based on said monitoring (See paragraph [0046 and 0050]); and updating, via the portal service processor , said mobile profile to include information related to said changes, said updated mobile profile comprising current characteristics and capabilities of the mobile device (See paragraph [0069]).  



d.  	As per claims 22 and 31, Ylitalo et al teaches the claimed invention as described above.  Furthermore, Ylitalo et al teaches analyzing the mobile profile, and based on said analysis, determining locations at which the mobile device is active on a network, said determination 

e. 	AS per claims 23 and 32, Ylitalo et al teaches the claimed invention as described above.  Furthermore, Ylitato et al teaches 2Application No.: 16/026,439Docket No.: 085804.607057Response to Office Actionanalyzing the current characteristics and capabilities of the mobile device, and based on said analysis, determining weights for each characteristic and capability, wherein said determination of the location is further based on the weighted characteristics and capabilities of the mobile device (See paragraph [0017 and 0040-0041]).  

f. 	AS per claims 28 and 36, Ylitalo et al teaches the claimed invention as described above.  However, Ylitalo et al fails to explicitly teach receiving, from the mobile device, permission to track said online activities (See paragraph [0012 and 0033]).


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 24 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2004/0203768 toYlitalo et al in view of U.S. Patent No. 6839680 to Liu et al.

a. 	As per claims 24 and 33, Vanska et al teaches the claimed invention as described above.  However, Vanska et al fails to teach determining, based on said weight of each characteristic and capability, a category that describes a user of the mobile device.
	Liu et al teaches determining, based on said weight of each characteristic and capability, a category that describes a user of the mobile device (See col. 4, lines 55-57 and 5, and lines 1-15).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Liu et al in the claimed invention of Vanska et al in order to provide analysis of the behavior and interests of users of online networks.

8.	Claims 25-27, 34-36 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2004/0203768 to Ylitalo et al in view of U.S. Publication No. 2005/0240558 to Gil et al.

a. 	As per claims 25 and 34, Vanska et al teaches the claimed invention as described above.  However, Vanska et al fails to teach prefetching, prior to said mobile device being determined to be within a predetermined distance to a location, a digital content item based on said category; and communicating said prefetched digital content item to said mobile device upon said predetermined distance being satisfied.

	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Gil et al in the claimed invention of Vanska et al in order to provide personalized content to the browser application (See paragraph [0005]).

b. 	As per claims 26 and 35, Vanska et al teaches the claimed invention as described above.  However, Vanska et al fails to teach determining a merchant located within a predetermined distance from a location in the determined locations; transmitting information to the merchant comprising data indicating said mobile device is within said predetermined distance; and receiving a digital content item from said merchant.
	Gil et al teaches determining a merchant located within a predetermined distance from a location in the determined locations; transmitting information to the merchant comprising data indicating said mobile device is within said predetermined distance; and receiving a digital content item from said merchant (See paragraph [0063 and 0124]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Gil et al in the claimed invention of Vanska et al in order to provide personalized content to the browser application (See paragraph [0005]).



d. 	As per claim 40, Vanska et al teaches the claimed invention as described above.  However, Vanska et al fails to teach logic executed by the processor for prefetching, prior to said mobile device being determined to be within a predetermined distance to a location, a digital content item based on said category; and logic executed by the processor for communicating said prefetched digital content item to said mobile device upon said predetermined distance being satisfied.
	Gil et al teaches logic executed by the processor for prefetching, prior to said mobile device being determined to be within a predetermined distance to a location, a digital content item based on said category; and logic executed by the processor for communicating said prefetched digital content item to said mobile device upon said predetermined distance being satisfied (See paragraph [0063, 0068 and 0124])
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Gil et al in the claimed invention of Vanska et al in order to provide personalized content to the browser application (See paragraph [0005]).

9.	Claims 29 and 37  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2004/0203768 to Ylitalo et al in view of U.S. Patent No. 7100204 to Myllymaki et al.


	Myllymaki et al teaches wherein said online activities comprise web sites that the mobile user accesses, when the mobile user accesses those sites, and geographic locations at which the mobile user accesses those sites (See col. 2, lines 50-67).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Myllymaki et al in the claimed invention of Vanska et al in order to manage the discovered location and localized content to satisfy the users.

Conclusion

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444